                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Daniel Wayne Parris,                   )             Civil Action No.: 4:16-cv-03936-JMC
                                       )
                            Plaintiff, )
                                       )
              v.                       )                  ORDER AND OPINION
                                       )
Commissioner of the Social Security    )
Administration,                        )
                                       )
                            Defendant. )
______________________________________ )

       This matter is before the court on Defendant Commissioner of the Social Security

Administration’s Motion to Alter Judgment (“the Commissioner”) in which the Commissioner

requests that the court enter summary judgment in her favor. (ECF No. 28.) The Commissioner

seeks review of the court’s February 23, 2018 Order (ECF No. 26), which accepted the Magistrate

Judge’s Report and Recommendation (“Report”) (ECF No. 19), reversed the Commissioner’s

Decision, and remanded the matter for further proceedings. (ECF No. 28.) For the reasons stated

herein, the court DENIES the Commissioner’s Motion to Alter Judgment (ECF No. 28).

                       I. FACTUAL AND PROCEDURAL BACKGROUND

       The court adopts its prior recitation of the facts from its February 2018 Order (ECF No.

26). On February 23, 2018, because the Report accurately summarized the law and correctly

applied it to the instant case, this court accepted the Magistrate Judge’s Report, reversed the

Commissioner’s Decision, and remanded the matter to the Commissioner for further proceedings.

(Id.) The court agreed that the Administrative Law Judge (“ALJ”) failed to elicit a reasonable

explanation for the unresolved conflict between the Vocational Expert’s testimony and the




                                              1
Dictionary of Occupational Titles, and therefore, the court could not conduct a proper review based

on the record presented. (Id. at 3.)

                                 II. STANDARD OF REVIEW

        Pursuant to Federal Rule of Civil Procedure 59(e), a court may “alter or amend [a]

judgment if the movant shows either (1) an intervening change in the controlling law, (2) new

evidence that was not available at trial, or (3) that there has been a clear error of law or manifest

injustice.” Robinson v. Wix Filtration Corp., 599 F.3d 403, 412 (4th Cir. 2010) (citing Small v.

Hunt, 98 F.3d 789, 797 (4th Cir. 1996)). The moving party has the burden to establish one of these

three grounds in order to obtain relief under Rule 59(e). Loren Data Corp. v. GXS, Inc., 501 F.

App’x 275, 285 (4th Cir. 2012). The decision whether to reconsider an order pursuant to Rule

59(e) is within the discretion of the district court. See Hughes v. Bedsole, 48 F.3d 1376, 1382 (4th

Cir. 1995). Importantly, “reconsideration of a judgment after its entry is an extraordinary remedy

which should be used sparingly.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th

Cir. 1998) (citation omitted).

                                       III. DISCUSSION

        Under Robinson, a party must have established one of three grounds in order to obtain

relief under Rule 59(e). 599 F.3d at 412. Because neither an intervening change in law nor new

evidence that was not available at trial is present in this case (see ECF No. 28), the court considers

whether the Commissioner has established that there has been a clear error of law or manifest

injustice.

        In its Motion to Alter Judgment, the Commissioner argues that the court committed a clear

error of law because the ALJ error identified by the court is clearly harmless. (ECF No. 28-1 at 3.)

The Commissioner argues that substantial evidence supports the ALJ’s decision as there is another




                                                  2
occupation that exists in significant numbers in the national economy. (Id.) Contrary to the

Commissioner’s argument, the United States Court of Appeals for the Fourth Circuit has made it

clear that an ALJ has a duty to resolve any apparent conflicts in order to fully develop the record.

Pearson v. Colvin, 810 F.3d 204, 210 (4th Cir. 2015). In Pearson, the Fourth Circuit stated:

         We have long recognized that the administrative hearing process is not an
         adversarial one, and an ALJ has a duty to investigate the facts and develop the
         record independent of the claimant or his counsel. See Cook v. Heckler, 783 F.2d
         1168, 1173–74 (4th Cir. 1986). An ALJ has not fully developed the record if it
         contains an unresolved conflict between the expert’s testimony and the Dictionary.
         Nor has the ALJ fulfilled this duty if he ignores an apparent conflict because the
         expert testified that no conflict existed.

810 F.3d at 210. If the court were to grant the Commissioner’s Motion, then the burden to resolve

apparent conflicts would be shifted from the ALJ to the claimant. As this court noted in its February

Order:

         However, SSR 00-4P clearly states that the ALJ has an ‘affirmative responsibility’
         to ask about any possible conflicts before making a decision. 2000 WL 1898704,
         at *4. . . . The fact that Plaintiff is able to do one of the jobs listed by the VE does
         not excuse the ALJ’s failure to ask the VE whether there were any conflicts between
         her testimony and the DOT. The VE’s testimony cannot provide substantial
         evidence for an ALJ’s decision if the ALJ fails to elicit whether the testimony
         conflicts with the DOT.

(ECF No. 26 at 4–5 (emphasis added).) The error committed by the ALJ is not clearly harmless

because the ALJ failed to fully develop the record. (Id. at 5.) Therefore, the ALJ may not have

reached the same conclusion notwithstanding his initial error.

         The Commissioner argues that the case Weaver v. Colvin, C/A No. 1:12-cv-02870-JMC,

2014 WL 1320009, (D.S.C. Mar. 31, 2014), supports its argument. (ECF No. 28-1 at 3.) However,

Weaver is inapplicable to the matter here because in Weaver there were no allegations that the ALJ

had failed to fully develop the record. 2014 WL 1320009, at *2. Because the court did not commit




                                                    3
a clear error of law in accepting the Report in its February Order and reversing the Commissioner’s

Decision, the court affirms its Order.

                                         IV. CONCLUSION

       After careful consideration of the Commissioner’s arguments, and for the reasons set forth

above, the court DENIES the Commissioner’s Motion to Alter Judgment (ECF No. 28).

       IT IS SO ORDERED.




                                                    United States District Judge
December 10, 2018
Columbia, South Carolina




                                                4
